Citation Nr: 1701096	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to a compensable evaluation for interstitial pulmonary fibrosis as a residual of exposure to asbestos.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1960 to July 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but came to the Board from the Providence, Rhode Island RO.

This issue was previously remanded by the Board in October 2014 and December 2015 for further development.  It has been returned to the Board for further review.

The record also reflects that the Veteran's attorney made a Freedom of Information Act (FOIA) request for the claims folder in March 2016 that was fulfilled in September 2016.  In his March 2016 letter, the Veteran's attorney requested 60 days after receipt of the file to review it and provide a response.  In a July 2016 letter, the Veteran's attorney requested 90 days to do so.  Because 90 days have elapsed since VA sent the claims file to the Veteran's attorney and there has been no response, the Board is proceeding to further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2011 VA examiner relied to a significant extent on the results of a February 24, 2010 pulmonary function test (PFT), which has not been scanned and associated with the claims file.  The Board cannot ascertain the probative value of the March 2011 examination report without the PFT that served as part of its basis.  On remand, the AOJ should attempt to locate this PFT and any other outstanding treatment records and associate them with the claims file.

Additionally, in the prior Remand it was noted that PFT conducted in November 2015 did not contain a DLCO reading for percent predicted after bronchodilator testing, and that the examiner had noted that the DLCO reading most accurately reflected the Veteran's level of disability.  It was requested that that number be filled in and the examiner describe to what extent impairment was caused by the service connected pathology at issue.

In a December 2015 addendum it was noted that the pleural plaques have no symptoms or cause any complications.  It was also noted, however, that there was "no Post bronchodilator results, there is no such test.  It was left blank for that reason.  That is an error on the DBQ and has been fixed since this report.  There is no post DLCO.

The "fixed" report has not been made part of the record.  It also remains unclear whether DLCO remains the best test for measuring impairment.  As such, the additional corrected record should be obtained for association with the record before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment, specifically including the February 24, 2010 pulmonary function test (PFT).  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  A copy of the corrected November 2015 PFT results should be obtained for association with the claims folder.  The complete corrected PFT results should be obtained.  The examiner is also asked to provide a medical basis for the findings, and reconcile it with the December 2015 conclusion that the plaques provide no disability.

3.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

